Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendments filed on 06/13/2022 have been fully considered and are made of record.
	a. Claims 1 and 9 have been amended.




Reason for Allowance

3.	Claims 1-14 are allowed. Examiner’s reasons for allowance are following:

a)	 Applicant amended independent claims 1 and 9 and overcome rejection. Applicant’s arguments filed on 06/13/2022 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests “wherein determining the profile of the electrical property of interest comprises determining an effect of possible contaminant, accumulated on the interface surface of a measurement element, on the measurements on the basis of the measurements of the measurable electrical quantity via the at least two different measurement paths” of independent claims 1 and 9. Therefore, the rejection sent on Office Action on 01/14/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 9: 
As to claims 1-8 and 10-14 the present invention is direct to an apparatus for determining, by electrical tomography, vertical profile of an electrical property of interest of material(s) present in a target volume in a container on the basis of measurements of a measurable electrical quantity dependent on said electrical property of interest, the apparatus comprising: Independent claim 1 identifies the uniquely distinct features of “wherein determining the profile of the electrical property of interest comprises determining an effect of possible contaminant, accumulated on the interface surface of a measurement element, on the measurements on the basis of the measurements of the measurable electrical quantity via the at least two different measurement paths”.
As to claim 9 the present invention is direct to a computing system configured to determine a vertical profile of an electrical property of interest of material(s) present in a target volume on the basis of measurements of a measurable electrical quantity dependent on said electrical property of interest, carried out at different measurement levels by a measurement probe arranged to be positioned at a plurality of different, vertically separate measurement levels in the target volume to carry out the measurements of the measurable electrical quantity at the different measurement levels, the measurement probe comprising:  Independent claim 9 identifies the uniquely distinct features of “the measurements being carried out, at least for one measurement level, via at least two different measurement paths; wherein determining the profile of the electrical property of interest comprises determining an effect of possible contaminant, accumulated on the interface surface of a measurement element, on the measurements on the basis of the measurements of the measurable electrical quantity via the at least two different measurement paths”.
The closest prior art, Forgang et al. (Pub NO. US 2011/0025336 A1), Mc Gregor et al. (Pub No. US 2010/0025336 A1) teaches System and Method for determining, by electrical tomography, vertical profile of an electrical property of interest of material(s), either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


                                                                                                                                                                                                    
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858